DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
 
Response to Arguments
Applicant argues with respect to claims 1-15, 23-26 and 28 that the applied prior art does not teach the collimator element because Rousseau (US PGPub 2018/0266658 A1) has the optical element directly coupled from parabolic mirrors without a collimation element, whereas Yatsuda et al. (US PGPub 2014/0376246 A1) teaches the lens 18 to couple into the fiber.  Applicant contends that these differences make them incompatible for combining.
However, Rousseau ‘658 was cited to show the utility of adding a fiber to a light module.  The teachings relied on and resultant of modification of Rousseau ‘658 is not to fully incorporate the other structures including parabolic mirror of into the module of Raring et al. (US PGPub 2017/0051883 A1).  Rather, one having ordinary skill in the art would recognize that applications including coupling light sources to optical fibers exist and would therefore find it obvious to couple the module of Raring et al. with an optical fiber to apply the benefits of Raring et al. to the applications that involve fibers.  Furthermore, even though the embodiment of Fig. 5 of Rousseau ‘658 was relied on previously because it explicitly depicted the fiber 502, the rejection herein relies on Fig. 4 of Rousseau ‘658 wherein it is shown that a collimating lens 420 (Paragraph 26) is actually compatible with the parabolic mirrors 401, 406, with the lens 420 appearing to be analogous to that of 608 of Raring et al.
Therefore, even assuming arguendo that the teachings of Rousseau ‘658 were to require incorporation of the light emitting structure, Yatsuda et al. would still teach the focusing/narrowing mirror (which is within the scope of the term “collimating” as discussed in the 112 rejections, below).  
Applicant contends that the lens of Yatsuda et al. would not aid in the input of light into the fiber since Fig. 5 of Rousseau ‘658 does not have a lens and is directly input.  However, as seen in Fig. 4 of Rousseau ‘658, the light output form the mirrors is diverging light.  Insofar as this argument applies since it is only discussing the direct coupling of Fig. 5 and not the intervening lens coupling of Fig. 4, the use of the collimating (parallel) or focusing (Yatsuda et al.) lens would aid in directing light into the fiber and/or aid in the light propagation in the fiber (less reflections due to lower beam spread) and/or light output from the fiber (less beam spread output from the fiber).
Applicant argues with respect to claims 23-32 that the newly added features of transparent lid is not taught by the applied prior art.  However, as seen in the rejection 

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 10/14/2020 and 1/29/2021 have been considered.

	Claim Objections
	The amendments filed 1/27/2021 are sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites that “the laser device and the phosphor member supported on the support member are co-packaged in a surface mount device (SMD) package.”  However, claim 23, upon which claim 24 is dependent, has been amended and now includes “a transmissive mode characterizing the phosphor member such that the laser electromagnetic radiation is incident to the receiving surface of the phosphor member to exit from an emission surface opposed to the receiving surface…a transparent lid member coupled to the support member and configured to allow the white light emission pass through the transparent lid member; an optical member…configured to receive the white light emission passing through the transparent lid member and focus the white light emission.”  
The closest disclosure to these limitation is shown in figs. 20 and 23.  Fig. 20 shows a T0-can with transmissive mode (unlabeled), transparent lid 2013 and optical member 2043, but the device package does not appear to be a surface mount device, as the leads for a T0-Can appear to be for through-hole mounting.
Fig. 23 shows a SMD 2361 co packaging phosphor and laser (unlabeled) with transparent window (unlabeled, top of 2362) with an optical member 2374.  However, this is not a transmissive mode as the depicted device is a reflective mode.
The specification does not appear to indicate that the two embodiments would be combined with the transmissive mode being used in the embodiment of Fig. 23.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites that the “one or more optical members are configured to collimate the white light emission…and focus the white light emission.”  Claim 33, upon which claim 40 depends recites “one or more optical members each configured to receive the white light emission from the primary surface of a respective phosphor member and focus the white light emission.”  Typically, the definition of “collimate” means to make parallel, as seen in the attached dictionary definition from Merriam Webster’s website.  However, as seen in Paragraph 277 of Applicant’s Specification, lens 3020 is “configured to collimate and focus the white light emission 3016.”  The term “focusing” appears to in direct conflict with the typical meaning of the term “collimate.”  Further, as seen in Fig. 30, the rays depicted show focusing of the beam and not 
Paragraph 236 recites the collimation being parallel, but this embodiment is for projecting the light to a specified location or area, not coupling with an optical fiber.  Paragraph 263, Fig. 25 recites “collimating lens,” but it is unclear if the term is being used to make the light parallel or focused.  Paragraph 272, Fig. 26 recites the optics member 2620 to “collimate and focus.”  Paragraph 269, Fig. 27 recites 2720 being “free optics members such as couplers, collimators, mirrors, and more, but it is not clear if collimate is meant to be making parallel or focusing and is not clear if the collimator is to be used alone or in combination with other elements, such as a focusing element.  Paragraph 270 recites “free-space collimation lens and separately a focus lens, which is not clear if the collimation lens makes parallel or narrows the beam and is not clear if the collimation is meant to be used alone or in combination with other elements.  Paragraph 272, Fig. 28 recites that the optics member 2820 is configured to “collimate and focus.”  Paragraph 281, Fig. 29 recites lens 2920 is configured to “collimate and focus.”  
	Therefore, the scope of “collimate” and “collimator” is unclear because it appears Applicant might mean focusing even though the typical definition means making parallel.  
	For the purposes of examination, the scope of the term will be examined as though the term “collimate” were to have scope of making parallel or focusing or narrowing the beam and a collimator is the element which is configured to collimate.  



	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 18, 22, 33-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US PGPub 2017/0051883 A1) in view of Rousseau et al. (US PGPub 2018/0266658 A1)  and Nakazato et al. (US PGPub 2016/0245471 A1) and Yatsuda et al. (US PGPub 2014/0376246 A1) and Bennett (US PGPub 2014/0247619 A1) or alternatively in further view of Rousseau et al. (US PGPub 2016/0131334 A1, hereinafter Rousseau ‘334) and English et al. (US PGPub 2003/0063476 A1) and Hikmet et al. (US PGPub 2012/0170602 A1) and Li et al. (US PGPub 2014/0268815 A1).


    PNG
    media_image1.png
    435
    539
    media_image1.png
    Greyscale
Raring et al.

    PNG
    media_image2.png
    415
    618
    media_image2.png
    Greyscale
Raring et al.

Rousseau et al. teaches (Fig. 4) coupling light from a phosphor member 404 into an optical fiber (not shown in Fig. 4, Paragraph 26 states direct optical fiber coupling similar to Fig. 5.  Fig. 5 shows optical fiber 502) via collimating lens 420, wherein the optical fiber 502 is configured to have first ends to couple with the one or more light source modules 400 to capture the light emission and transport the white light emission at least partially along a fiber axis to respective second ends 503 in order to transport and deliver light output via the optical fiber (Paragraphs 26 and 29).

    PNG
    media_image3.png
    592
    694
    media_image3.png
    Greyscale
Rousseau et al.

    PNG
    media_image4.png
    417
    565
    media_image4.png
    Greyscale
Rousseau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. to include an optical fiber in order to transport captured light emission, as taught by Rousseau et al., which allows remote delivery of light. 
Raring et al. discloses generally using an optical fiber (Paragraph 265) and for an automobile headlamp (Paragraph 90).  Furthermore, Raring et al. teaches the white light source module has a collimating element 608 (Paragraph 290), but Raring et al. in view of Rousseau et al. is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).

    PNG
    media_image5.png
    297
    480
    media_image5.png
    Greyscale
Nakazato et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  
Raring et al. teaches the white light source module has a collimating element 608 (Paragraph 290), but Raring et al. in view of Rousseau et al. and Nakazato et al. is silent as to Applicant’s optical member to focus the white light emission.
Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber 14.

    PNG
    media_image6.png
    275
    478
    media_image6.png
    Greyscale
 Fig. 1 of Yatsuda et al.

    PNG
    media_image7.png
    668
    341
    media_image7.png
    Greyscale
Yatsuda et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the collimating member of Raring et al. instead be a focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al.
With respect to the limitation that the optics member is configured to provide a focused white light, the lens of Yatsuda et al. focuses the light and therefore satisfies this limitation.  It is noted that the Raring et al. teaches a collimating (parallel) lens (Figs. 35 #608 collimating lens, Paragraph 290), which in the modification in view of Yatsuda et al.et al. is replaced with the focusing lens 18.
Alternatively, Rousseau ‘334 teaches (Fig. 4) including collimator 3 and focuser 7 as separate elements that together serve to input light to fiber end 8B (Paragraph 23).

    PNG
    media_image8.png
    519
    497
    media_image8.png
    Greyscale
Rousseau ‘334
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to instead include a collimator and a focuser as separate optical elements since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al., or alternatively in further view of Rousseau ‘334 is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).

    PNG
    media_image9.png
    163
    368
    media_image9.png
    Greyscale
Bennett
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).

    PNG
    media_image10.png
    242
    353
    media_image10.png
    Greyscale
Hikmet et al.

    PNG
    media_image11.png
    287
    454
    media_image11.png
    Greyscale
Hikmet et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett, or alternatively in further view of Rousseau ‘334 to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al..
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does 
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).

Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  
As to claim 2, Raring et al. discloses (Figs. 25 and 32) that the laser device 402 and the phosphor member 406 supported on the support member 401 are co-packaged in a surface mount device (SMD) package (Paragraph 264 and 269, Fig. 31, lens is present in cap #502, Paragraph 269).
As to claim 3, Raring et al. discloses (Fig. 35) the laser device 606 and the phosphor member 607 supported on the support member are co-packaged in one package selected 146PATENT Attorney Docket No. 096019-1123547(103000US)from a flat package (Paragraph 290), T09 Can, T056 Can, TO-5 can, TO-46 can, CS-Mount, G-Mount, C- Mount, and micro-channel cooled package.

As to claim 5, Raring et al. teaches one laser diode 402 that has white light of more than 2000 lumens (Paragraph 217), but Raring et al. is silent as to Applicant’s claimed multiple laser diodes.
Rousseau et al. teaches (Fig. 2A) including a plurality of laser diodes allows for the light output to be increased (Paragraph 17).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include multiple laser diodes in order to increase the light output as taught by Rousseau.  Furthermore, as seen in the rejection of claim 1, the modification in view of Bennett or alternatively in further view of  English et al. and Hikmet et al. and Li et al. allows for the coupling of greater than 20% of the light into the fiber.
As to claim 6, Raring et al. discloses that the first wavelength from the laser device comprises a violet or blue color range (Paragraph 199), the second wavelength from the phosphor member comprises a yellow color range (Paragraph 199).
As to claim 7, Raring et al. discloses that the phosphor member 406 comprises a mixture of multiple phosphor materials configured to emit red, green, yellow, and/or blue color phosphor emission.  (Paragraph 199).
As to claim 8, Raring et al. discloses that the phosphor member 406 is comprised of a ceramic yttrium aluminum garnet (YAG) doped with Ce or a single crystal YAG doped with Ce or a powdered YAG comprising a binder material; wherein the phosphor 
As to claim 10, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches (Raring et al. Fig. 35, output of module would lead into fiber of Rousseau et al. fig. 4/5 and Yatsuda et al. Fig. 14) that the optical member (Raring et al. 608) is disposed between the phosphor member 607 and the input end of the fiber (Rousseau et al. Fig. 4/5, #502; Yatsuda et al. Fig. 14 #14), the optical member for capturing the white light emission as a Lambertian emission (see rejection in claim 1 in view of Hikmet et al.) with a FWHM cone angle of about 120 degrees (Hikmet et al., FWHM, i.e. the angle at which the phosphor reaches 50 and the intensity when the laser intensity reaches approximately 10 is substantially 60 degrees.  Since the pattern is Lambertian it will be symmetric and the other angle at which the curve reaches half max is substantially -60 degrees, therefore a FWHM of 120 degrees) and focusing white light emission into the fiber .
As to claim 18, Raring et al. discloses that the white light emission is comprised of brightness of at least 250 lumens. (Paragraph 217)
As to claim 22, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teach coupling to an optical fiber, but is Raring et al. is silent as to Applicant’s distributed light source disposed at a remote location and coupled to the fiber to receive a white light emission, the distributed light source comprising a length of leaky fiber to allow the white light emission to leak out 
Bennett et al. teaches (Fig. 2C) a distributed light source 140 disposed at a remote location and coupled to the fiber 135 to receive a light emission, the distributed light source 140 comprising a length of leaky fiber (Paragraph 77) to allow the light emission to leak out substantially uniformly (Paragraph 80) from entire outer surface (Fig. 5A) of the leaky fiber or specifically from one side (Fig. 5B) of the outer surface of the leaky fiber 140.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to make the optical fiber connect to a leaky fiber in order to apply the advantages of Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of English et al. and Hikmet et al. and Li et al. such as a compact lighting unit with high output into the devices of Bennett et al.
As to claim 33, Raring et al. discloses (Figs. 25 and 35) a laser-based fiber-delivered white automobile headlight (Paragraph 90) system comprising: one or more white light source modules, each comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 251) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 406/607 configured as a wavelength converter (Paragraph 91) and 
Raring et al. discloses generally using an optical fiber (Paragraph 265), but is silent as to Applicant’s fiber coupled to the phosphor member to capture the white light emission.
Rousseau et al. teaches (Fig. 4) coupling light from a phosphor member 404 into an optical fiber (not shown in Fig. 4, Paragraph 26 states direct optical fiber coupling similar to Fig. 5.  Fig. 5 shows optical fiber 502) 502 configured to have first ends to 
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. to include an optical fiber in order to transport captured light emission, as taught by Rousseau et al., which allows remote delivery of light. 
Raring et al. discloses generally using an optical fiber (Paragraph 265) and for an automobile headlamp (Paragraph 90).  Furthermore, Raring et al. teaches the white light source module has a collimating element 608 (Paragraph 290), but Raring et al. in view of Rousseau et al. is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. to make the optical fiber to be 100 to 800 micrometers in size since the selection from among known suitable sizes of the optical fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.  
Raring et al. discloses generally using an optical fiber (Paragraph 265) and for an automobile headlamp (Paragraph 90), but is silent as to the particular structure 
Yatsuda et al. teaches (Fig. 14) incorporating the light output from a laser 12 and wavelength conversion member 16 into an optical fiber 14 via an optical member 18 configured to receive the light from a respective phosphor member 16 and focus the white light emission, wherein one or more transport fibers 14 configured to have first ends to couple with the one or more white light source modules 12, 16, 18 to capture the white light emission (Paragraph 118) and transport the white light emission to second ends (Corresponding part of Fig. 1, ends of 76); and a headlight module 20 attached at a remote location and coupled with the second ends of the one or more transport fibers 76, the headlight module being configured to project the white light onto road (implicit in disclosure of vehicle headlight Paragraph 90).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the collimating member of Raring et al. instead be a focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al.  Furthermore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device of Fig. 36 of Raring et al. to include the optical fiber of that transports light from the light emitting device of Raring et al. in 
With respect to the limitation that the optics member is configured to provide a focused white light, the lens of Yatsuda et al. focuses the light and therefore satisfies this limitation.  It is noted that the Raring et al. teaches a collimating (parallel) lens (Figs. 35 #608 collimating lens, Paragraph 290), which in the modification in view of Yatsuda et al.et al. is replaced with the focusing lens 18.
Alternatively, Rousseau ‘334 teaches (Fig. 4) including collimator 3 and focuser 7 as separate elements that together serve to input light to fiber end 8B (Paragraph 23).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to instead include a collimator and a focuser as separate optical elements since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al., or alternatively in further view of Rousseau ‘334 is silent as to Applicant’s coupling efficiency between the white light source module and the respective fiber.
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.

English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett, or alternatively in further view of Rousseau ‘334 to make the light output of the light source to be white with Lambertian light distribution in order to increase uniformity of the emission patterns, as taught by Hikmet et al..
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett, or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. is Lambertian and also since 
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification to include both a small diameter fiber, as taught by Nakazato (0.1 to 0.8 mm Paragraph 127) and high coupling efficiency (40-95%, Bennett et al. Paragraph 37).
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  
As to claim 34, Raring et al. discloses that each of the one or more white light source modules comprises a package in a surface-mount device (SMD) (Paragraph 264 and 269, Fig. 32) type with a form factor < 60 mm. (Paragraph 92)
Alternatively, the form factor discussed in Paragraph 92 of Raring et al. may be referring to the light source and submount, not the entirety of the package.
However, Paragraph 262 of Raring et al. also teaches that the form factor of the final packaging should generally be as small as possible, taking into consideration other factors.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the form factor as small as possible, including less than 60 mm in order to reduce the size of the device as feasible, as taught by Raring et al.

As to claims 37 and 39, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches that the light output is 1600 lumens or greater (Raring et al. Paragraph 217).  Furthermore Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches that the light output beam is configured to enter the optical fiber (Yatsuda Fig. 14), wherein the fiber size is 100 to 800 micrometers (Nakazato et al. Paragraph 127, or alternatively in view of Li et al. 0.5- 20 mm Paragraph 25).  Furthermore, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of English et al. and Hikmet et al. and Li et al. teaches that the fiber is made of glass (Yatsuda et al. Paragraph 95, Nakazato et al. Paragraph 124, and Li et al. Paragraph 122).  Since the fiber is in the specified range, the light output from the module should also be in this range, at least in the vicinity of the fiber.
Specifically with respect to claim 37, since the range of Applicant’s claim of 0.333 mm to 0.625 mm (333 to 625 micrometers) overlaps with the prior art range of 100 to 800 micrometers, a prima facie case of obviousness is met.  See MPEP §2144.05.  Furthermore, it would be obvious to optimize within said range of 100 to 800 micrometers through routine experimentation since it is well-known that smaller fiber 
As to claim 38, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches that the one or more transport fibers comprises waveguides laid on a 2-dimensionsal substrate and/or optical fibers disposed in 3-dimensional space (Yatsuda et al. Fig. 1, #76 disposed in 3 dimensional space).
As to claim 40, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches the one or more optical members are configured to collimate the white light emission as a Lambertian emission within a FWHM cone angle of about 120 degrees (Hikmet et al., FWHM, i.e. the angle at which the phosphor reaches 50 and the intensity when the laser intensity reaches approximately 10 is substantially 60 degrees.  Since the pattern is Lambertian it will be symmetric and the other angle at which the curve reaches half max is substantially -60 degrees, therefore a FWHM of 120 degrees) and focus the white light emission into the first ends of the one or more transport fibers with a coupling efficiency of greater than 20% (40 to 95% see rejection of claim 33)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Ellens et al. (US PGPub 2003/0094893 A1).
As to claim 9, Raring et al. discloses that the phosphor is a ceramic plate (Paragraph 303), but Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s specific phosphors.
Ellens et al. teaches (Fig. 1a) using the phosphor member as Lanthanum Silicon Nitride compound (Paragraph 29 and 37) and Lanthanum aluminum Silicon Nitrogen Oxide compound (Paragraph 41 and 53) containing Ce3+ ions atomic concentration ranging from 0.01% to 10% (Paragraph 58) in order to allow the light output to be constant at different operating temperatures, have good color rendering and high output (Paragraph 4).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to use the phosphor of Ellens et al. in order to achieve constant light output at differing operating temperatures, good coloring and high output, as taught by Ellens et al.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Davenport et al. (USPN 5,184,882 A) and Henson et al. (US PGPub 2004/0149998 A1).

Yatsuda et al. teaches (Fig. 14) incorporating the light output from a laser 12 and wavelength conversion member 16 into an optical fiber 14, wherein one or more transport fibers 14 configured to have first ends to couple with the one or more white light source modules 12, 16, 18 to capture the white light emission (Paragraph 118) and transport the white light emission to second ends (Corresponding part of Fig. 1, ends of 76); and a headlight module 20 attached at a remote location and coupled with the second ends of the one or more transport fibers 76, the headlight module being configured to project the white light onto road (implicit in disclosure of vehicle headlight Paragraph 90).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device of Fig. 36 of Raring et al. to include an optical fiber that transports light from the light emitting device of Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to the headlight module, as taught by Yatsuda et al., to which the white light it output in order to apply the advantages of the device of Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of English et al. and Hikmet et al. and Li et al., such as a compact self-contained lighting device, in a headlight device.
Davenport et al. teaches (Figs. 6 and 7) a light head module 16 that is configured to shape and/or collimate (via 22) the light that exits from optical fiber 18, wherein the 
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to include the lighthead module of Davenport et al. in order to focus the light into the desired headlight pattern, as taught by Davenport et al.
Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Davenport et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. is silent as to the numerical aperture and cone angle of the fiber.
Henson et al. teaches (Fig. 13) optical fiber 352 used for headlight application 374, 375, wherein the optical fiber has numerical aperture of 0.48 and cone angle of 28.7 degrees (Paragraph 72).
Therefore, in the absence of an explicit teach by Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Davenport et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. of the particular optical fiber characteristics, one having ordinary skill in the art at the time the application was effectively filed would look to the prior art for suitable numerical aperture and cone angle characteristics and therefore find it obvious to use a numerical aperture of 0.48 and cone angle of 28.7 since the selection of from among .

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Bauco et al. (US PGPub 2016/0327721 A1), or alternatively in further view of Hama et al. (US PGPub 2008/0089089 A1).
As to claim 12, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 1 above, but is silent as to the transmissivity of the optical fiber being greater than about 50% per meter.
Bauco et al. teaches a delivery fiber that is low scattering and therefore has attenuation of less than 0.5 dB per meter.  (Paragraph 34).
Therefore, in the absence of an explicit teaching by Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al., one having ordinary skill in the art would look to the prior art for suitable optical fiber transmissivities and therefore find it obvious to use a fiber of transmissivity with attenuation of less than 0.5 dB per meter.  The Examiner notes that 0.5 dB loss is about 
Raring et al. does not explicitly state the material of the fiber being glass.
However, the fiber is taught to be glass by Bennett et al. (Paragraph 59), Yatsuda et al. (Paragraph 95), Nakazato et al. (Paragraph 124) and Li et al. (Paragraph 122).
It would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber glass since it is taught as suitable by Bennett et al. and Yatsuda et al. and Nakazato et al. and/or Li et al. and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to the recitation of multimode or single mode, since the fiber has to be either multimode or single mode, it will necessarily satisfy this limitation.
Alternatively, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Bauco et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. does not explicitly state the fibers to be single mode or multimode.
Hama et al. teaches optical fibers carrying laser light can be single mode or multimode glass, with multimode being preferable (Paragraphs 109, 110).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber either a single mode or a multimode since the selection from among known suitable types of fiber for their known purposes is generally within the abilities of one having ordinary skill in the art.

Bauco et al. teaches a delivery fiber that is low scattering and therefore has attenuation of less than 0.5 dB per meter.  (Paragraph 34).
Therefore, in the absence of an explicit teaching by Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al., one having ordinary skill in the art would look to the prior art for suitable optical fiber transmissivities and therefore find it obvious to use a fiber of transmissivity with attenuation of less than 0.5 dB per meter.  The Examiner notes that 0.5 dB loss is about 10.9% of power and therefore the transmissivity is greater than approximately 89% per meter.
Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Bauco et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. does not explicitly state the material of the fiber being plastic.  
However, the fiber is taught to be synthetic resin by Yatsuda et al. (Paragraph 95) and Nakazato et al.
It would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber synthetic resin since it is taught as suitable by Yatsuda et al. and/or Nakazato et al. and the selection from among known suitable materials for their 
Alternatively, Hama et al. teaches using plastic for the fiber (Paragraph 110).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Bauco et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to make the fiber from plastic since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Aizawa (US PGPub 2014/0078764 A1).
As to claim 14, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s leaky fiber.
Aizawa teaches (Figs. 1 and 3) a vehicle clearance lamp with a leaky fiber 23 of a length to allow the light emission leaked from outer surface of the leaky fiber 23 through at least a portion 23c of the length of the fiber as a distributed light source (Paragraph 25).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Goto et al. (US PGPub 2010/0091515 A1).
As to clam 15, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 1 above, but is silent as to Applicant’s claimed lensed fiber configured to couple the white light emission to a remote destination without additional optics member.
Goto et al. teaches (Fig. 4) the fiber 5 being a lensed 31 fiber configured to couple the light emission to a remote destination, wherein the lens part 31 approximately collimates the light to provide more consistent light along the length of the pipe (Paragraph 34).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber input end a lensed fiber input end .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Kraft (US PGPub 2003/0147259 A1).
As to claim 16, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 1 above, is silent as to Applicant’s planar waveguide.
Kraft teaches (Figs. 1-3) using the optical fiber (light pipes) to provide light to a planar waveguide (Fig. 1, light emitting zone) on a flat planar substrate (Fig. 1A, mirror layer).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to include the light source Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to the light fiber and planar waveguide on flat planar substrate taught by Kraft in order to apply the advantages of high light output and compact lighting structure to the light emitting flat panel of Kraft.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Brukilacchio (US PGPub 2011/0001431 A1).
As to claim 17, Raring et al. generally discloses electronic connection for the laser device (Paragraph 128, connected to driver), driver elements (Paragraph 128), sensors (Paragraph 275), but is silent as to Applicant’s electronic board.
Brukilacchio teaches (Fig. 3) the support member comprises an electronic board 104 (Paragraphs 9 and 55) providing electrical connections for the light source device (Paragraph 10), a driver (Paragraph 10 drive components) for modulating the beam of the light source emission, and one or more sensors including thermistors 304 and photodetectors 210 in order to provide compact electronics (Paragraph 10) with the ability to allow for feedback control (Paragraph 6).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to include the electrical connections, to the light source, drive elements and sensors on an electronic board in order to provide compact electronics and the ability to allow feedback control, as taught by Brukilacchio.

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 1 above, and further in view of Hikmet et al. (US PGPub 2019/0242535 A1, hereinafter Hikmet ‘535) and Wu et al. (US PGPub 2017/0071037 A1).
As to claims 19 and 21, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches of the white light system, wherein the laser device is coupled to the fiber (Raring et al. Paragraph 199, output light includes laser, which is then output into the fiber as modified in rejection of claim 1), as applied to claim 1 above, but is silent as to Applicant’s enclosure, base, leaky fiber, AC-DC converter and transformer.
Hikmet ‘535 teaches (Fig. 1) a distributed light source comprising a base component (combination of 11, 12) holding a light source 6, and an enclosure 9 component containing a leaky fiber 2 of a certain length with an input end coupled to an output of the light source 6 to receive the light emission, the enclosure 9 component being coupled with the base component 11, 12, the base component 11, 12 further holding an AC-to-DC converter 7 (Paragraph 74) inside to couple with the light source 6 and having an electrical connection feature 12 at outer surface of the base component 11,12.
It would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and 
Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Hikmet ‘535 or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches circuitry including AC to DC converter, but is silent as to Applicant’s transformer.
Wu et al. teaches (Figs. 1 and 2) the circuitry 120 including an AC to DC rectifier 1211 to convert AC to DC and a transformer 1212 to adjust the voltage to the desired level for driving the light source (Paragraph 32).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Hikmet ‘535 or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to further include a transformer on the circuitry in order to adjust the voltage to the desired level for the light source, as taught by Wu et al.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Hikmet ‘535 and Wu et al., or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 19 above, and further in view of Genier et al. (US PGPub 2015/0131306 A1), or alternatively in further view of Aliberti (US PGPub 2012/0224374 A1).
As to claim 20, over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Hikmet ‘535 and Wu et al., or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches of the white light system, as applied to claim 19 above, but is silent as to Applicant’s fiber leaking the white light emission substantially uniformly form an entire outer surface of the leaker fiber or specifically from one side of the outer surface of the leaky fiber.
Genier teaches (Figs. 1A and 9) a distributed light source comprising a base component 910 holding a light source 930, and an enclosure 920 component containing a leaky fiber 500 of a certain length with an input end coupled to an output of the light source 930 (Paragraph 64) to receive the light emission, the enclosure 920 component being coupled with the base component 910, the base component 910 further holding electronics (not drawn, Paragraph 62) to electrically couple power from a socket in which the base is inserted into to the light source (Paragraph 62), wherein the leaky fiber is configured to leak out the white light emission substantially uniformly from entire outer surface (Genier Fig. 1A, scattering implicitly disclosed to be uniform due to uniform disposition of scattering elements 106) or specifically from one side of the outer surface (Paragraph 42, angular distribution).  
It would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Hikmet ‘535 and Wu et al., or 
As to the electrical connection feature at the outer surface of the base component, Genier Fig. 9 depicts the well-known screw in base for a light bulb.  The Examiner takes official notice that it is well-known in the art to use such a screw thread to provide the electrical contact for the light bulb and therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the screw-in part the electrical contact on the outer surface of the base since the selection from among known suitable electrical connection arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Aliberti teaches (Fig. 1) teaches using the screw threads 128 as part of the electrical contacts on the outer surface of base 120 (Paragraph 22).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the screw-in part the electrical contact on the outer surface of the base, as taught by Aliberti, since the selection from among known suitable electrical connection arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claims 23-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al.
As to claim 23, Raring et al. discloses (Figs. 12 and 42) a laser-based fiber-coupled white light system comprising: 149PATENTAttorney Docket No. 096019-1123547(103000US)a laser device 606 comprising a gallium and nitrogen containing material (Paragraphs 84 and 94) and configured as an excitation source, the laser device 302 comprising an output facet configured to emit a laser electromagnetic radiation with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 305 configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) and disposed to allow the laser electromagnetic radiation being directly coupled to a receiving surface of the phosphor member 305 (Paragraph 223); an angle of incidence configured between the laser electromagnetic radiation emitted from the laser device and the receiving surface, the phosphor member 305 being configured to convert at least a fraction of the laser electromagnetic radiation with the first wavelength to a phosphor emission with a second wavelength that is longer than the first wavelength (Paragraph 199); a transmissive mode (Paragraph 223) characterizing the phosphor member 305 such that the laser electromagnetic radiation is incident to the receiving surface of the phosphor member 305 and the phosphor emission is primarily transmitted through the phosphor member to exit from an emission surface opposed to the receiving surface (Paragraph 223); a white light emission comprised of a mixture of wavelengths characterized by at least the second wavelength (Paragraph 199) from the phosphor member 305 and 

    PNG
    media_image12.png
    437
    570
    media_image12.png
    Greyscale
Raring et al.

    PNG
    media_image13.png
    747
    752
    media_image13.png
    Greyscale
Raring et al.
With respect to the angle of incidence, as seen in Figs. 12 and 42, the laser 302 will direct light substantially perpendicularly to the surface of the phosphor 305.  As such the angle of incidence is substantially 0 degrees relative to the normal of the surface or 90 degrees relative to the surface.  It is contemplated that Applicant may have intended the claim to recite an angle that is not perpendicular to the phosphor surface, however, that is not recited by the claims. 
Alternatively, Fig. 22 of Raring et al. teaches arranging the phosphor to have a non-perpendicular angle of incidence in order to make a more circular beam spot on the phosphor (Paragraph 240).

    PNG
    media_image14.png
    405
    508
    media_image14.png
    Greyscale
Raring et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the angle of incidence on the phosphor to be non-perpendicular in order to make the beam spot on the phosphor more circular, as taught by Raring et al.
Raring et al. discloses generally using an optical fiber (Paragraph 265) and for an automobile headlamp (Paragraph 90).  Furthermore, Raring et al. teaches the white light source module has a collimating element 608 (Paragraph 290) but Raring et al. is silent as to Applicant’s light source module output beam diameter and diameter of each of the one or more fibers.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. to make the optical fiber to be 
Raring et al. teaches the white light source module has a collimating element 608 (Paragraph 290), but Raring et al. in view of Nakazato et al. is silent as to Applicant’s optical member to focus the white light emission.
Yatsuda et al. teaches (Fig. 14) using lens 18 to collimate the beam into the fiber 14.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the collimating member of Raring et al. instead be a focusing optical member in order to focus the light into the fiber, as taught by Yatsuda et al.
With respect to the limitation that the optics member is configured to provide a focused white light, the lens of Yatsuda et al. focuses the light and therefore satisfies this limitation.  It is noted that the Raring et al. teaches a collimating (parallel) lens (Figs. 35 #608 collimating lens, Paragraph 290), which in the modification in view of Yatsuda et al.et al. is replaced with the focusing lens 18.
Alternatively, Rousseau ‘334 teaches (Fig. 4) including collimator 3 and focuser 7 as separate elements that together serve to input light to fiber end 8B (Paragraph 23).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to instead include a collimator and a focuser as separate optical elements since the selection from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art.

Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Nakazato et al. and Yatsuda et al., or alternatively in further view of Rousseau ‘334.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Nakazato et al. and Yatsuda et al. and Bennett, or alternatively in further view of Rousseau ‘334 to make the 
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Nakazato et al. and Yatsuda et al. and Bennett, or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
With respect to the combination of a small fiber diameter and a high coupling efficiency, as seen in MPEP §2143.02 where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.  As seen in Bennett et al. Paragraph 37, the coupling efficiency is from about to 40 to about 95%, with the diameter being for example from about 1 to about 5 mm (Paragraph 60).  While the lower end of the diameter for Bennett et al. is right at the maximum amount listed for claim 1, and only slightly overlapping in claim 16, one having ordinary skill in the art would not expect a significant dropoff of 40% down to 20% by applying the fiber as slightly smaller, i.e. just inside the less than 1 mm or less than 2 mm requirement.  Therefore, one having ordinary skill in the art would predictably expect that modification 
Alternatively, Bennett et al. teaches that efficient coupling is preferred (Paragraph 59) and further suggests (Paragraph 60) that the fiber may be as described in Li et al. (US PGPub 2014/0268815 A1, Paragraph 60 refers to the application number, which is published as the Li et al. document).
Li et al. teaches a diameter of 0.5- 20 mm (Paragraph 25) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency).  
As to claim 24, the claim is rejected under 112, 1st paragraph for lack of written description as discussed above.  Insofar as Applicant were to argue that the application specification provides support for the combination of limitations of claim 24, Raring et al. has substantially similar disclosure, particularly at the embodiments of Figs. 42 and 44.  Therefore, any argument that claim 24 is supported by the original specification disclosure would also apply as evidence that Raring et al. discloses the limitation of the 
For example, Fig. 42 of Raring et al. may be used as a surface mounted even though that does not appear to be its intended purpose.  Or in the case Applicant argues that one having ordinary skill in the art would understand that a transmissive type could be substituted in the SMD embodiment, then Raring et al. would also teach this.
As to claim 25, Raring et al. discloses that the laser device and the phosphor member supported on the support member are co-packaged in one package selected from a flat package, T09 Can, T056 Can, TO-5 can  (Paragraphs 24, 297 and 320), TO-46 can, CS-Mount, G-Mount, C-Mount, and micro-channel cooled package.
As to claim 26, Raring et al. discloses that the laser electromagnetic radiation is characterized by the first wavelength in a violet or blue spectrum range (Paragraph 199), the second wavelength of the phosphor emission is in a yellow spectrum range (Paragraph 199), wherein the white light emission is comprised of the first wavelength and the second wavelength (Paragraph 199).
As to claim 27, Raring et al. discloses that the phosphor plate comprising a ceramic yttrium aluminum garnet (YAG) doped with Ce or a single crystal YAG doped with Ce or a powdered YAG comprising a binder material; and wherein the phosphor plate is characterized by an optical conversion efficiency of greater than 50 lumen per optical watt (Paragraph 201).
As to claim 28, Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet 
As to claim 29, Raring et al. discloses that the white light emission is comprised of brightness of at least 250 lumens. (Paragraph 217)
As to claim 32, Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches the fiber-coupled white light system of claim 23, but Raring et al. is silent as to Applicant’s leaky fiber.
Bennett teaches (Fig. 2C) a fiber comprises a of a certain length for side scattering (Paragraphs 6 and 62) either out of entire outer surface of 151PATENTAttorney Docket No. 096019-1123547(103000US)the fiber (Fig. 5A) or out of specific side of the outer surface of the fiber in an enclosure component of a distributed light source (Fig. 5B).
.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 23 above, and further in view of Bauco et al. or alternatively in further view of Hama et al.
As to claim 30, Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 23 above, but Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. is silent as to the transmissivity of the optical fiber being greater than about 50% per meter.
Bauco et al. teaches a delivery fiber that is low scattering and therefore has attenuation of less than 0.5 dB per meter.  (Paragraph 34).
Therefore, in the absence of an explicit teaching by Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al., one having ordinary 
Raring et al. is silent as to the material of the optical fiber.
However, the fiber is taught to be glass by Bennett et al. (Paragraph 59), Yatsuda et al. (Paragraph 95), Nakazato et al. (Paragraph 124) and Li et al. (Paragraph 122).
It would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber glass since it is taught as suitable by Bennett et al. and Yatsuda et al. and Nakazato et al. and/or Li et al. and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to the recitation of multimode or single mode, since the fiber has to be either multimode or single mode, it will necessarily satisfy this limitation.
Alternatively, Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett and Bauco et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. does not explicitly state the fibers to be single mode or multimode.
Hama et al. teaches optical fibers carrying laser light can be single mode or multimode glass, with multimode being preferable (Paragraphs 109, 110).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the fiber either a single mode or a .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett and Bauco et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and Hama et al. as applied to claim 30 above, and further in view of Davenport et al. and Henson et al.
As to claim 31, Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett and Bauco et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and Hama et al. teaches of fiber-coupled white light system of claim 30, but is silent as to Applicant’s shaping optics member.
Davenport et al. teaches (Figs. 6 and 7) a light head module 16 that includes is configured to shape and/or collimate (via 22) the light that exits from optical fiber 18, wherein the light head module 16 includes housing 20 that holds the fiber and lens 22 in order to focus the light into the desired headlight pattern (Col. 4, lines 43-48).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view and Nakazato et al. and Yatsuda et al. and Bennett and Bauco et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and Hama et al. to include the light head module of Davenport et al. in order to focus the light into the desired headlight pattern, as taught by Davenport et al.

Henson et al. teaches (Fig. 13) optical fiber 352 used for headlight application 374, 375, wherein the optical fiber has numerical aperture of 0.48 and cone angle of 28.7 degrees (Paragraph 72).
Therefore, one having ordinary skill in the art would find it obvious to use a numerical aperture of 0.48 and cone angle of 28.7 since the selection of from among known suitable optical fibers for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 33 above, and further in view of Brukilacchio and McKenzie et al. (US PGPub 2011/0204408 A1).
As to claim 36, Raring et al. generally discloses electronic connection for the laser device (Paragraph 128, connected to driver), driver elements (Paragraph 128), sensors (Paragraph 275), but is silent as to Applicant’s electronic board.
Brukilacchio teaches (Fig. 3) the support member comprises an electronic board 104 (Paragraphs 9 and 55) providing electrical connections for the light source device (Paragraph 10), a driver (Paragraph 10 drive components) for modulating the light 
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to include the electrical connections, to the light source, drive elements and sensors on an electronic board in order to provide compact electronics and the ability to allow feedback control, as taught by Brukilacchio.
Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Brukilacchio or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches using a metal core printed circuit board 104 (Brukilacchio Paragraph 9) integrated with heat sink 108, but is silent as to the thermal impedance of the circuit board.
McKenzie et al. teaches (Fig. 5) using the metal core circuit board (Paragraphs 11) with laser diode (Paragraph 38) to have thermal impedance (thermal resistance of less than 1.5 K/W (Paragraph 41) in order to rapidly conduct heat to the heat sink (Paragraph 40).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Brukilacchio or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to make .

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 33 above, and further in view of Davenport et al. and Yu et al. (USPN 4,878,161 A) and Henson et al.
As to claim 41, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. is silent as to Applicant’s lens, reflectors or diffusers that collimate and shape the light.
Davenport et al. teaches (Figs. 6 and 7) a light head module 16 that is configured to shape and/or collimate (via 22) the light that exits from optical fiber 18, wherein the light head module 16 includes housing 20 that holds the fiber and lens 22 in order to focus the light into the desired headlight pattern (Col. 4, lines 43-48).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to include the lighthead module of Davenport et al. in order to focus the light into the desired headlight pattern, as taught by Davenport et al.

Yu et al. teaches headlight with horizontal divergency of about 15 degrees and vertical divergency of about 4 degrees. (Paragraph 35).
Therefore, in the absence of an explicit teaching of the light divergencies of the headlight beam, one having ordinary skill in the art would look to the prior art for suitable divergencies and therefore find it obvious to use the optics Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Davenport et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. to shape the beam to have horizontal divergency of about 15 degrees and vertical divergency of about 4 degrees in order to have a headlight beam that conforms to suitable headlight distributions, as taught by Yu et al.  Even though Yu et al. recites about 15 degrees and about 4 degrees, where the general conditions of a claim are disclosed in the prior art , it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP §2144.05(II)(A).  Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to find the workable ranges of divergency in the horizontal directions, using the teachings of Yu et al. of about 15 degrees horizontal divergency and about 4 degrees vertical divergency and therefore it would be obvious to use Applicant’s claimed 10 degrees horizontal divergency and 5 degrees vertical divergency since it amounts to finding the workable range through routine experimentation.

Henson et al. teaches (Fig. 13) optical fiber 352 used for headlight application 374, 375, wherein the optical fiber has numerical aperture of 0.48 and cone angle of 28.7 degrees (Paragraph 72).
Therefore, in the absence of an explicit teach by Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Davenport et al. and Yu et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. of the particular optical fiber characteristics, one having ordinary skill in the art at the time the application was effectively filed would look to the prior art for suitable numerical aperture and cone angle characteristics and therefore find it obvious to use a numerical aperture of 0.48 and cone angle of 28.7 since the selection of from among known suitable optical fibers for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Davenport et al. and Yu et al. and Henson et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 41 above, and further in view of Kishimoto et al. (US PGPub 2011/0148280 A1) or alternatively in further view of Doi et al. (USPN 5,208,307 A).

Kishimoto et al. teaches (Fig. 6) that the light transmittance of the downstream optical system 9, 12 is 70% (Paragraph 92).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to have light transmittance of 70% between the optical fiber and the road, as taught by Kishimoto et al., in order to have as much light use efficiency as possible.
While Kishimoto et al. is discussing the efficiency of the optical system between the headlamp and the output, it only cites elements 9 and 12 as being part of the optical system with 70% and leaves out optional lens 14.  (Paragraph 92).  However, one having ordinary skill in the art would recognize that since Kishimoto et al. is discussing the reduction in output by the downstream optical elements that the 70% applies to all the downstream elements, including lens 14.
Alternatively, Doi et al. teaches a headlight lens material (Col. 3, lines 43-47) with the lens transmittance of not less than 85 or 95% (Col. 3, lines 54-55).

Therefore, since the light to fiber coupling efficiency is 40-95% as taught by Bennett et al. and the downstream light efficiency is 70% as taught by Kishimoto et al. and the lens efficiency is 85 to 95% efficiency as taught by Doi et al., the total light to road efficiency will be in the range of 28-67% (not including Doi et al.) or 24-63% (including Doi et al.).  Since these ranges overlap with Applicant’s claimed range of greater than 35%, a prima facie case of obviousness is established.  See MPEP §2144.05(I).  Furthermore, it would be obvious to use the optical elements such that they fall in the greater efficiency end of the range and therefore to be on the higher end of the prior art range in order to increase light use efficiency.
It is noted that the lumens recited in claim 42 appear to be referring to the output of the headlight as a whole, not just the white light emitter.  However, since Raring et al. discloses lumen output in excess of 10,000 lumens, even the lowest efficiency discussed above of 24% would still result in headlight lumen output of 2,400 lumens, which satisfies Applicant’s claimed range.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Davenport et al. and Yu et al. and Henson et al. and Kishimoto et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and/or Doi et al. as applied to claim 42 above, and further in view and Marinelli et al. (USPN 5,890,796 A), or alternatively in further view of Rice (US PGPub 2004/0213016 A1)
As to claim 43, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Davenport et al. and Yu et al. and Henson et al. and Kishimoto et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. and/or Doi et al. teaches a package (Davenport Figs. 1 and 4, #16, 20) in the headlight module, with the large element being the lens 22, but Raring et al. is silent as to the form factor of a package in the headlight module.
Nakazato et al. teaches (Fig. 23) lens 72 that accepts light from optical fiber 18 wherein the lens diameter is 0.6 cm.  
Therefore, in the absence of an explicit teaching of the sizing of the package, one having ordinary skill in the art would look to the prior art for suitable approximate sizes and therefore find it obvious to use lenses on the order of 0.6 cm in the package.  Even though the package has housing material, it would be obvious to make it small in size and therefore also on the order of 0.6 cm in form factor in order to make the device as compact as possible.  As seen in MPEP §2144.04 (IV)(A), changes in size are generally within the abilities of one having ordinary skill in the art.  Therefore, even if the package is not less than 1 cm in form factor, since it is on the same order of size, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to change the size to make it smaller in order to miniaturize the device.
Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Davenport et al. and Yu et al. and Henson et al. and Kishimoto et al. or alternatively in further view of English et al. and Hikmet et al. and Li et al. and/or Doi et 
Marinelli et al. teaches that because a laser is contained in a remote light source, design constraints due to thermal considerations may be eliminated.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed that since the systems are at least somewhat thermally isolated that they can be at different temperatures.  The limitation of the package being at greater than 100ºC and the laser device is at a location of less than 85ºC is an intended use of the device and only limits the structure insofar as the device is capable of being used in the recited fashion.  Since the package and light source at least thermally separated, the devices can be used at different temperatures, for example with a thermal gradient caused by other lighting devices located in the headlamp region or heat from the engine compartment.  
Alternatively, Rice teaches (Fig. 2) cooling the light source 202 with a heat pipe (Paragraph 15).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to add a heat pipe to the laser light source heat sink in order to cool the light source to maintain it at a desired temperature.  Therefore, even when the package location reaches higher temperature, the lighting device would still be capable of being cooled to lower temperature.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Brukilacchio and McKenzie et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. as applied to claim 36 above and further view of Raring et al. (US PGPub 2017/0051884, hereinafter Raring ‘884) or alternatively, in further in view of Cantin et al. (US PGPub 2007/0228262 A1), as evidenced by Villeneuve et al. (US PGPub 2017/0153319 A1).
As to claim 44, Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Brukilacchio and McKenzie et al. or alternatively in further view of Rousseau ‘334 and Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. teaches the driver, as seen in the rejection of claim 36, but is silent as to using the driver to provide modulations for the laser emissions for LiFi or LiDAR remote sensing.
However Raring ‘884 teaches using the laser and phosphor device in LIDAR applications. (Paragraph 134)
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the lighting device be used in LIDAR.  Since it is well-known in the art that LIDAR uses modulations of laser emissions to ascertain the distance of objects, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to make the driver drive the light source with modulations in the laser emissions in order to allow the device to function as a LiDAR, as motivated by Raring ‘884.

However, Cantin et al. teaches Fig. 1 using light from a headlight light source 12 (Paragraph 19), driving the headlight 12 with driver 14 to be modulated, such as pulsing the light emission to therefore ascertain the distance from an object (Paragraph 30).
	Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the applied prior art to drive the headlight also with modulation in order to also allow the function of object distance detection, as taught by Cantin et al.  
	As to the modified device being LiDar, Cantin et al. does not explicitly state that the process is LiDAR.  However, as seen in Villenueve et al. the LIDAR system uses a laser 110 to pulse or otherwise modulate the light (Paragraph 49) and then detecting the reflection from said light and analyzing it to ascertain the distance/range to the object (Paragraph 51).  Therefore, it can be seen that the primary difference between Cantin et al. and the LIDAR system of Villenueve is merely that the light source is a laser.  However, since the modified device of Raring et al. in view of Rousseau et al. and Nakazato et al. and Yatsuda et al. and Bennett and Brukilacchio and McKenzie et al. and Raring ‘884 and Cantin et al. or alternatively in further view of Rousseau ‘334 and English et al. and Hikmet et al. and Li et al. uses a laser and also is recognized to be usable in a LIDAR system, the modified device therefore satisfies the limitation of LIDAR. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875       

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875